Citation Nr: 1115710	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  07-32 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Entitlement to service connection for bilateral hearing loss (claimed as defective hearing) and a ruptured ear drum.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel



INTRODUCTION

The Veteran served on active duty from June 1951 to July 1953.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the benefits sought on appeal.  The Veteran appealed that decision, and the case was referred to the Board for appellate review.

In January 2010, the Board issued a decision reopening the claim for service connection for bilateral hearing loss and a ruptured ear drum, but denying the merits of that claim.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in an October 2010 Order, the Court vacated the portion of the January 2010  Board decision denying entitlement to service connection and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

The parties to the Joint Motion specifically indicated that the Board's finding that the Veteran had submitted new and material evidence to reopen the claim should not be disturbed.  However, as will be discussed below, the Veteran has since submitted additional service treatment records that are relevant to the claim.  Applicable regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (defines new and material evidence). 38 C.F.R. § 3.156(c)(1).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  The Board also notes that an award made based all or in part on the records identified by paragraph (c)(1) is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim. 38 C.F.R. § 3.156(c)(3).  See also Mayhue v. Shinseki, No. 09-0014, p. 5 (Vet. App. January 18, 2011). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand:  To allow the RO initial consideration of additional evidence, to develop and adjudicate the claim on a secondary basis, and to obtain a clarifying medical opinion. 

The Board observes that additional evidence has been received, including service treatment records, which were not previously considered by the RO.  A supplemental statement of the case (SSOC) was not issued, and the Veteran and his representative have not submitted a waiver of the RO's initial consideration of the evidence.  In fact, the Veteran signed a form in February 2011 specifically declining to waive his right to have the case remanded to the RO for review of the newly submitted evidence.  Instead, he indicated that he wanted the case remanded to the RO for review of the additional evidence.  Therefore, the Board finds that a remand is necessary for a review of the evidence and, if a grant of the benefit sought is not made, for preparation of a SSOC.

In addition, the parties to the Joint Motion observed that Dr. P.L. (initials used to protect the Veteran's privacy) submitted a March 2009 medical opinion in which he stated that there was at least a 51 percent chance that the Veteran's service-connected tinnitus contributed to his hearing loss.  They indicated that the Board should consider whether such evidence raised a claim for entitlement to service connection for hearing loss on a secondary basis.  However, the Board notes that the Veteran has not been notified of what evidence is necessary to substantiate a claim for service connection on a secondary basis, nor has he been provided the pertinent regulations.  Therefore, the Board finds it necessary to remand the Veteran's claim so it may be developed and adjudicated on a secondary basis.

The Board also notes that the Veteran was afforded a VA examination in September 2007 in connection with his claim for service connection.  The examiner reviewed the claims file and medical literature and performed a physical examination after which she diagnosed the Veteran with sensorineural type hearing loss in both ears.  She opined that the current bilateral hearing loss was less likely as not caused by or the result of the Veteran's flight training.  In her rationale, the examiner observed that there were no medical records documenting a perforated ear drum and noted that there were normal findings regarding his ears in service. Despite the Veteran being seen approximately 54 times between October 1951 and May 1952 for other complaints, including sinusitis, allergies, rhinitis, and gastrointestinal problems, the examiner stated that there were no notations documenting ear drum perforations, ear complaints, or hearing problems.  She also observed that the Veteran was subsequently referred to an allergist and that he was eliminated from Air Force cadet training because his allergy symptoms had not improved on antihistamines.  She noted that he was transferred to Ellington Air Force Base in Texas with the hope that the allergy symptoms would improve.  In July 1952, an ears, nose, and throat specialist noted that the Veteran's ears were normal and clear. The September 2007 VA examiner further observed that the Veteran did have roentgen radiation therapy that he believed contributed to his hearing loss.  However, she cited to medical literature stating that radiation for nasopharynx obstruction was successfully used for more than 25 years until the advent of multiple types of antibiotics without adverse effects on hearing.  Based on the foregoing, the examiner opined that it was less likely as not that the current bilateral hearing loss was caused by or the result of barotrauma or radiation therapy in service.

In an addendum to her report, the September 2007 VA examiner stated that she decided that she did not feel qualified to render an opinion in regards to the Veteran's claim of radiation damaging his hearing.  She noted that there was documentation in his service treatment records showing that he had received 400 rads of roentgen therapy to the nasopharynx.  Although she had medical literature supporting her conclusion, the examiner believed that a final opinion should come from a radiologist or physician with an understanding of what amounts of radiation could cause damage to sensory organs. Therefore, an additional VA medical opinion was requested in December 2007.

The December 2007 VA examiner indicated that he had reviewed the claims file and opined that the Veteran's defective hearing and ruptured ear drum were not caused by or a result of radiation exposure.  In fact, he noted that the Veteran did not have a ruptured ear drum at the time of the opinion.  Although he did have severe to profound hearing loss bilaterally, the examiner commented that the Veteran had multiple factors of which none of them were related to the low dose radiation he received in service.

Nevertheless, since those opinions were rendered, the Veteran has submitted additional evidence, including service treatment records that were not previously available for review.  Significantly, there is a September 1951 report of an examination performed for an application for aviation cadet training (pilot).  That examination report includes audiometric findings showing that the Veteran's puretone thresholds were 35 decibels and 45 decibels at 4000 and 8000 Hertz and 30 decibels in the right ear and 40 decibels at 4000 and 8000 Hertz in the left ear.  

The Board notes that Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss.  The letter further stated that "whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure."  

Although the Veteran did not meet the requirements of 38 C.F.R. §  3.385 for hearing loss, it appears from the September 1951 examination report that he may have had a notch of decreased hearing in service.  However, the evidence does not include a medical opinion based on this additional evidence.  Therefore, the Board finds that an additional medical opinion is necessary for the purpose of determining the nature and etiology of any hearing loss and/or ruptured ear drum that may be present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should develop and adjudicate the claim for service connection for bilateral hearing loss on a secondary basis.  In so doing, the RO should ensure that the Veteran is notified of what evidence is necessary to substantiate a claim for service connection on a secondary basis.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any hearing loss and ruptured ear drum that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements, as well as the private medical opinions and lay statements.  

The examiner should note that VA has observed that whispered voice tests are subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure.  It should also be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has contended that he had noise exposure in service.  It should be noted that he is competent to attest to factual matters of which he had first- hand knowledge.  A September 1951 report of an examination also includes audiometric findings showing that the Veteran's puretone thresholds were 35 decibels and 45 decibels at 4000 and 8000 Hertz in the right ear and 30 decibels and 40 decibels at 4000 and 8000 Hertz in the left ear.  In addition, his service treatment records show that he was treated for allergies, nasal congestion, headaches, an upper respiratory infection, sinusitis, rhinitis, a common cold, ringing in his ears, and sinusitis due to barotrauma.

The examiner should then state whether the Veteran has had a ruptured ear drum at any time since filing his claim in September 2005.  If so, he or she should opine as to whether it is at least as likely as not that such a disorder is related to the Veteran's military service.  

The examiner should also provide an opinion as to whether the Veteran's current bilateral hearing loss is at least as likely as not causally or etiologically related to his military service, including noise exposure, barotrauma, and treatment for allergies (such as roentgen therapy).  He or she should also address whether the Veteran's hearing loss is either caused by or permanently aggravated by his service-connected tinnitus.  In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  This SSOC should set forth all applicable laws and regulations, including 38 C.F.R. § 3.310.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



